ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-035, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that RONALD J. BRANDMAYR, JR., of FREEHOLD, who was admitted to the bar of this State in 2002, should be reprimanded for violating RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to communicate with the client), and good cause appearing;
It is ORDERED that RONALD J. BRANDMAYR, JR., is hereby reprimanded; and it is further
*35ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.